Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.  
Status of the Claims
Claims 1, and 3-6 are pending. The claims corresponding to the elected subject matter are claims 1, and 3-6 and are herein acted on the merits.
Application Priority
This application filed 10/19/2019 is a continuation in part of 14/717110, Filing Date: 05/20/2015, claims priority to DIV of 13/236,472, filed 09/19/2011 and PRO 61/384,020 filed 09/17/2010.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1, and 3-6 over Virtanen et al. (US 5834473 A) is not persuasive. Therefore, the rejection is herewith maintained.  
Applicant argues Virtanen teaches a broad range of betaine including 100 to 5,000 grams per metric ton (i.e. parts per million) at least 20x more than the claim. Further, Applicant maintains arguments of unexpected results over the prior art. Virtanen does not teach the claimed range of ABA. Instead, Virtanen teaches a range from 100 to 5,000 ppm of an osmoprotectant that may include ABA. This teaching is at least 20 times more than the claimed range. Further, Applicant has provided evidence of the criticality of the claimed range. Specifically, 5 ppm S-ABA (i.e. 5 grams per metric ton of feed) results in significant reduction in the mortality (i.e. increase in survival rate) of chickens over feed alone and over 2.5 ppm and 7.5 ppm. See Table 5, wherein administration of 5 ppm ABA resulted in only 0.4% mortality of female chickens and 2.4% and 2.2% mortality for 2.5 ppm and 7.5 ppm, respectively and also only 2.9% or 3.5% mortality in male chickens and 4.1% and 3.8% mortality for 2.5 ppm and 7.5 ppm. Thus, Applicant has demonstrated unexpected results for the claimed concentration of S-ABA. Accordingly, Applicant respectfully requests withdrawal of this rejection.
In response the Examiner points out the reference teaches a concentration of between 0.1 kg per metric ton and 5.0 kg (100 to 5000 grams) per metric ton of (equivalent to 100ppm to 5000ppm) dry feed (reads on the solid composition) of osmoprotectant (col 10 lines 53-55) and the concentration of 0.03 to 3.0 kg (30 to 3000 grams) per metric ton of drinking water (is about 30 ppm) (col 10 lines 54-67 and col 11 lines 1-2) significantly diminished the severity of gut lesions and reduced mortality.  The Examiner maintains that the modification of such amounts is obvious absent evidence to the contrary. It is Examiners contention that the upon evaluation of the data provided in specification, the arguments of unexpected results presented is not persuasive. Specifically, Applicant argues a solid composition or drinking source incorporated with S-abscisic acid (5 ppm)  resulted in unexpected survival rates over other amounts of S-abscisic acid.  The Examiner points out that the specification teaches the results showed that the chickens treated with commercial feed diet (comprising bacitracin methylene disalicylate and Stafac (RTM: Virginiamycin) incorporated with S-abscisic acid (5 ppm) exhibited a mortality of 0.4% after 42 days, as compared to chickens treated with commercial feed diet alone exhibited a mortality of 1.8% after 42 days.  The claims solely recite: “an agricultural method of increasing survival rate comprising administering to chickens an effective amount of S-abscisic acid and/or salts thereof and/or derivatives thereof as a solid composition or as a drinking source, wherein the effective amount is: i) about 5 grams per metric ton of the solid composition; or ii) about 5 parts per million of the drinking source.”  The claims make no mention of a feed or more specifically, the additional components of the feed.  
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1, and 3-6 over Bassaganya-Riera et al. (US 20070184060 A1) in view of Livingston (US 3958025 A) is not persuasive. Therefore, the rejection is herewith maintained. Applicant argues Bassaganya-Riera et al. does not teach the rate of 1 to 50 grams per metric ton of feed or the use of ABA on chickens nor does Livingston. Further, Applicant has provided evidence of the criticality of the claimed range. Specifically, 5 ppm S-ABA (i.e. 5 grams per metric ton of feed) results in significant reduction in the mortality (i.e. increase in survival rate) of chickens over feed alone and over 2.5 ppm and 7.5 ppm. See Table 5, wherein administration of 5 ppm ABA resulted in only 0.4% mortality of female chickens and 2.4% and 2.2% mortality for 2.5 ppm and 7.5 ppm, respectively and also only 2.9% or 3.5% mortality in male chickens and 4.1% and 3.8% mortality for 2.5 ppm and 7.5 ppm. Thus, Applicant has demonstrated unexpected results for the claimed concentration of S-ABA. Accordingly, Applicant respectfully requests withdrawal of this rejection.
In response the Examiner points out Bassaganya-Riera et al. broadly teaches a concentration of the unit dosage of abscisic acid is from 1 mg to 1000 mg (more preferably from 50 mg to 500 mg). [0088]- [0089] in treating and preventing diseases and disorders associated with expression of PPAR γ and/or infiltration of macrophages into skeletal muscle tissue and/or white adipose tissue (see abstract).   The Examiner maintains that the modification of such amounts is obvious absent evidence to the contrary. It is Examiners contention that the upon evaluation of the data provided in specification, the arguments of unexpected results presented is not persuasive. Specifically, Applicant argues a solid composition or drinking source incorporated with S-abscisic acid (5 ppm)  resulted in unexpected survival rates over other amounts of S-abscisic acid.  The Examiner points out that the specification teaches the results showed that the chickens treated with commercial feed diet (comprising bacitracin methylene disalicylate and Stafac (RTM: Virginiamycin) incorporated with S-abscisic acid (5 ppm) exhibited a mortality of 0.4% after 42 days, as compared to chickens treated with commercial feed diet alone exhibited a mortality of 1.8% after 42 days.  The claims solely recite: “an agricultural method of increasing survival rate comprising administering to chickens an effective amount of S-abscisic acid and/or salts thereof and/or derivatives thereof as a solid composition or as a drinking source, wherein the effective amount is: i) about 5 grams per metric ton of the solid composition; or ii) about 5 parts per million of the drinking source.”  The claims make no mention of a feed or more specifically, the additional components of the feed.  
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1, and 3-6 over Livingston (US 3958025 A)  in view of Bassaganya-Riera et al. (US 20070184060 A1) is not persuasive. Therefore, the rejection is herewith maintained. Applicant argues Livingston does not teach the rate of 1 to 50 grams per metric ton of feed or the use of ABA on chickens nor does Bassaganya-Riera. Further, Applicant has provided evidence of the criticality of the claimed range. Specifically, 5 ppm S-ABA (i.e. 5 grams per metric ton of feed) results in significant reduction in the mortality (i.e. increase in survival rate) of chickens over feed alone and over 2.5 ppm and 7.5 ppm. See Table 5, wherein administration of 5 ppm ABA resulted in only 0.4% mortality of female chickens and 2.4% and 2.2% mortality for 2.5 ppm and 7.5 ppm, respectively and also only 2.9% or 3.5% mortality in male chickens and 4.1% and 3.8% mortality for 2.5 ppm and 7.5 ppm. Thus, Applicant has demonstrated unexpected results for the claimed concentration of S-ABA. Accordingly, Applicant respectfully requests withdrawal of this rejection.
In response the Examiner points out Livingston broadly teaches oral or parenteral administration of the abscisic acid (col 10 line 19). Exemplified is 2800 mg  (2.8g) of abscisic acid administered to a mouse (col 10 line 15-17). The treatment TABLE (col 9) shows 1mg to 100 mg per kg of abscisic acid in oral or i.p. formulations.  The results TABLE (col 9) shows an increase in survival rate in abscisic acid treated vs. control groups.   The Examiner maintains that the modification of such amounts is obvious absent evidence to the contrary. It is Examiners contention that the upon evaluation of the data provided in specification, the arguments of unexpected results presented is not persuasive. Specifically, Applicant argues a solid composition or drinking source incorporated with S-abscisic acid (5 ppm)  resulted in unexpected survival rates over other amounts of S-abscisic acid.  The Examiner points out that the specification teaches the results showed that the chickens treated with commercial feed diet (comprising bacitracin methylene disalicylate and Stafac (RTM: Virginiamycin) incorporated with S-abscisic acid (5 ppm) exhibited a mortality of 0.4% after 42 days, as compared to chickens treated with commercial feed diet alone exhibited a mortality of 1.8% after 42 days.  The claims solely recite: “an agricultural method of increasing survival rate comprising administering to chickens an effective amount of S-abscisic acid and/or salts thereof and/or derivatives thereof as a solid composition or as a drinking source, wherein the effective amount is: i) about 5 grams per metric ton of the solid composition; or ii) about 5 parts per million of the drinking source.”  The claims make no mention of a feed or more specifically, the additional components of the feed.  
The following rejections are made:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the feed diet (comprising bacitracin methylene disalicylate and Stafac (RTM: Virginiamycin) incorporated with S-abscisic acid (5 ppm), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The Examiner points out that the specification teaches the results showed that the chickens treated with commercial feed diet (comprising bacitracin methylene disalicylate and Stafac (RTM: Virginiamycin) incorporated with S-abscisic acid (5 ppm) exhibited a mortality of 0.4% after 42 days, as compared to chickens treated with commercial feed diet alone exhibited a mortality of 1.8% after 42 days.  The claims solely recite: “an agricultural method of increasing survival rate comprising administering to chickens an effective amount of S-abscisic acid and/or salts thereof and/or derivatives thereof as a solid composition or as a drinking source, wherein the effective amount is: i) about 5 grams per metric ton of the solid composition; or ii) about 5 parts per million of the drinking source.”  The claims make no mention of a feed or more specifically, the additional components of the feed. 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virtanen et al. (US 5834473 A).
Virtanen et al. teaches administration of an osmoprotectant, especially betaine, either alone, or in combination with a coccidiostat to animals that are at risk for, or diagnosed with, coccidiosis, significantly diminished the severity of gut lesions and reduced mortality (reads on with or without antibiotics) (col 8, lines 1-9). Examples of osmoprotectants taught include organic molecules such as abscisic acid, urea, stachydrine, ectoine, hydroxyectoine, pipecholic acid, and usnic acid (col 8, line 27). A concentration of between 0.1 kg per metric ton and 5.0 kg (100 to 5000 grams) per metric ton of (equivalent to 100ppm to 5000ppm) dry feed (reads on the solid composition) of osmoprotectant is taught to be added to the diet of an animal. The osmoprotectant may also be provided in the animal's water supply (reads on the drinking source). In another preferred embodiment, the osmoprotectant, is administered at the concentration of 0.01 to 0.5 grams per kg body weight of the animal. In another preferred embodiment, betaine (an osmoprotectant) is administered at the concentration of 0.03 to 3.0 kg (30 to 3000 grams) per metric ton of drinking water (is about 30 ppm) (col 10 lines 54-67 and col 11 lines 1-2). The reference teaches animals are selected from the group consisting of poultry, cattle, rabbits, goats, swine, sheep, dogs, cats, birds and fish. The poultry animal is selected from the group consisting of chickens, ducks and turkeys. Examples include treatment of broiler chicks (col 15 line 66, col 17 line 41).
While, Virtanen et al. teaches osmoprotectants abscisic acid, the reference does not exemplify the formulation nor the S-abscisic acid nor about 1 to about 5 ppm of the abscisic acid. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use abscisic acid to increase survival rate. The motivation to use abscisic acid is because it is taught to be an osmoprotectant either alone, or in combination with a coccidiostat to significantly diminished the severity of gut lesions and reduce mortality. Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. Further, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the dosage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USP 233.  One having ordinary skill in the art would have been motivated to administer in ppm because the reference chicken feed may be fortified of abscisic acid. The determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan. The reference does not require an antibiotic.

Furthermore, the difference between the present claims and prior art is that applicants claim the S isomer whereas the prior art discloses the racemate.  However, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine which of the two is most effective for the desired purpose.  In addition, the isomer/enantiomer of a racemate is prima facie obvious.  In re Adamson, 125 USPQ 233 (1960).
Claims 1, and 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassaganya-Riera et al. (US 20070184060 A1) in view of Livingston (US 3958025 A).
Bassaganya-Riera et al. teaches abscisic acid administered to humans/animals. The reference teaches oral or parenteral administration of the abscisic acid [0073]. For oral administration, the effective amount of abscisic acid may be administered in, for example, a solid, semi-solid, liquid, or gas state [0074]. A preferred composition according to the invention is a food product (which term includes animal feed) [0086].  The compositions of the invention may contain 0.01-99% by weight of abscisic acid. The compositions of the invention are generally prepared in unit dosage form. Preferably the unit dosage of abscisic acid is from 1 mg to 1000 mg (more preferably from 50 mg to 500 mg). [0088]- [0089].  
While Bassaganya-Riera et al. does not state the method of increasing survival rate, the claimed activity or function is obvious to the abscisic acid of Bassaganya-Riera et al. because the abscisic acid of Bassaganya-Riera et al. is treating and preventing diseases and disorders associated with expression of PPAR γ and/or infiltration of macrophages into skeletal muscle tissue and/or white adipose tissue (see abstract).
Although, Bassaganya-Riera et al. teaches the compositions of the invention may contain 0.01-99% by weight of abscisic acid and preferably the unit dosage of abscisic acid is from 1 mg to 1000 mg (0.001 g to 1 g), more preferably from 50 mg to 500 mg. [0088]- [0089], the reference fails to specifically state the feed additives or dietary supplements fortified with abscisic acid in “1 gram per metric ton to about 5 grams per metric ton of solid," or " about 5 to about 5 parts per million of the drinking source." Bassaganya-Riera et al. fails to teach the use of the abscisic acid on chicken.
Livingston teaches abscisic acid administered to animal and avian species. The reference teaches oral or parenteral administration of the abscisic acid (col 10 line 19). Feed additives or dietary supplements may be fortified with amounts of abscisic acid.  Inclusive are cattle feed and chicken feed (col 10 lines 40-51). The general teaching of the avian species, and more specifically chicken feed in Livingston renders obvious the selected types of chicken.
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat avian species with abscisic acid. The motivation to treat animal and avian species in cattle feed and chicken feed is because Bassaganya-Riera et al. teaches the abscisic acid is administered to animals and Livingston teaches abscisic acid administered to animal and avian species. Therefore, a skilled artisan would have reasonable expectation of successfully administering abscisic acid to animal and avian species in cattle feed and chicken feed. Further, to the skilled artisan, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the dosage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USP 233.  One having ordinary skill in the art would have been motivated to modify the dosage because Bassaganya-Riera et al. teaches preferably the unit dosage of abscisic acid is from 1 mg to 1000 mg (more preferably from 50 mg to 500 mg). [0088]- [0089]. The determination of the optimum fortified feed dosage to employ would have been a matter well within the purview of the skilled artisan. The reference does not require an antibiotic. 
Furthermore, the difference between the present claims and prior art is that applicants claim the S isomer whereas the prior art discloses the racemate.  However, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine which of the two is most effective for the desired purpose.  In addition, the isomer/enantiomer of a racemate is prima facie obvious.  In re Adamson, 125 USPQ 233 (1960).
Claims 1, and 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Livingston (US 3958025 A)  in view of Bassaganya-Riera et al. (US 20070184060 A1).
Livingston teaches abscisic acid and its analogs also may be employed in the treatment of animals and the avian species in the form of feed additives or in humans as a dietary supplement. Thus, cattle feed and chicken feed may be fortified of abscisic acid. It is believed that abscisic acid or its analogs may be an essential food element and component in man, animal and avian species, much akin to the well known essential vitamins as employed in dietary supplements in man and in feed additives in animals and avian species where deficiencies are known to exist (col 10 lines 40-51). The reference teaches oral or parenteral administration of the abscisic acid (col 10 line 19). Exemplified is 2800 mg  (2.8g) of abscisic acid administered to a mouse (col 10 line 15-17). The treatment TABLE (col 9) shows 1mg to 100 mg per kg of abscisic acid in oral or i.p. formulations.  The results TABLE (col 9) shows an increase in survival rate in abscisic acid treated vs. control groups.
Although, Livingston teaches feed additive or dietary supplement amounts of the abscisic acid, the reference fails to specifically state the feed additives or dietary supplements fortified with abscisic acid in "“1 gram per metric ton to about 5 grams per metric ton of solid," or " about 5 to about 5 parts per million of the drinking source." The general teaching of the avian species, and more specifically chicken feed in Livingston renders obvious the selected types of chicken recited in claims 13-14 and 18.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the dosage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USP 233.  One having ordinary skill in the art would have been motivated to administer in ppm because the reference chicken feed may be fortified of abscisic acid. The determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan. The reference does not require an antibiotic.
Bassaganya-Riera et al. teaches abscisic acid administered to animals. The reference teaches oral or parenteral administration of the abscisic acid [0073]. For oral administration, the effective amount of abscisic acid may be administered in, for example, a solid, semi-solid, liquid, or gas state [0074]. A preferred composition according to the invention is a food product (which term includes animal feed) [0086].  The compositions of the invention may contain 0.01-99% by weight of abscisic acid. The compositions of the invention are generally prepared in unit dosage form. Preferably the unit dosage of abscisic acid is from 1 mg to 1000 mg (more preferably from 50 mg to 500 mg). [0088]- [0089]. 
It would have been obvious to use the abscisic acid feed of Livingston as a drinking source for oral administration. The motivation to use the abscisic acid feed as a drinking source is because Bassaganya-Riera et al. teaches that for oral administration, the effective amount of abscisic acid may be administered in, for example, a solid, semi-solid, liquid, or gas state [0074]. Hence, a skilled artisan would have had reasonable expectation of successfully using the abscisic acid as a solid, semi-solid or liquid.  
Furthermore, the difference between the present claims and prior art is that applicants claim the S isomer whereas the prior art discloses the racemate.  However, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine which of the two is most effective for the desired purpose.  In addition, the isomer/enantiomer of a racemate is prima facie obvious.  In re Adamson, 125 USPQ 233 (1960).
Conclusion
No claims allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627